Hughes, J.
I concur on the ground that the controversy in this case is really between the mother of Blind Tom, a resident of New York, suing as next friend, and a resident of Virginia, claiming to be Tom’s committee. Blind Tom, though nominally a party, is really the subject of the controversy, and is not party to the suit in such manner as, even if he were a citizen of, Virginia, should defeat the jurisdiction of the court, where the substantial controversy is between citizens of different states. In many cases the prochein ami is merely a nominal party plaintiff; but in others, of which the present is an example, the real plaintiff is the prochein ami. Where this is the case, to treat the incompetent party to the record as’ the real plaintiff would be to allow a technicality to obstruct the course of justice. Technicalities were devised for the promotion of justice between suitors. So long as they serve that end, they should be respected; but when they operate to defeat justice, they should be discouraged by the courts.
For these reasons, whatever may be true on the doubtful point, where was Blind Tom’s residence ? I am of opinion that this court has jurisdiction:to entertain this suit.